
	

113 S804 IS: Careers through Responsive, Efficient, and Effective Retraining Act.
U.S. Senate
2013-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 804
		IN THE SENATE OF THE UNITED STATES
		
			April 24, 2013
			Mr. Portman (for himself
			 and Mr. Bennet) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To streamline and address overlap in the Federal
		  workforce investment system, steer Federal training dollars toward skills
		  needed by industry, establish incentives for accountability through a Pay for
		  Performance pilot program, and provide new access to the National Directory of
		  New Hires, to measure performance and better connect the unemployed to jobs,
		  and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Careers through Responsive,
			 Efficient, and Effective Retraining Act..
		2.Steering Federal
			 training dollars toward skills needed by industry
			(a)DefinitionsSection
			 101 of the Workforce Investment Act of 1998 (29 U.S.C. 2801) is amended by
			 adding at the end the following:
				
					(54)Credential
						(A)Industry-recognizedThe
				term industry-recognized, used with respect to a credential, means
				a credential that is sought or accepted by employers within the industry sector
				involved as recognized, preferred, or required for recruitment, screening,
				hiring, or advancement. If a credential is not yet available for a certain
				skill that is so sought or accepted, completion of an industry-recognized
				training program shall be considered to be an industry-recognized credential,
				for the purposes of this paragraph.
						(B)Nationally
				portableThe term nationally portable, used with
				respect to credential, means a credential that is sought or accepted as
				described in subparagraph (A) across multiple States.
						(C)Regionally
				relevantThe term regionally relevant, used with
				respect to a credential, means a credential that is determined by the Governor
				and the head of the State workforce agency to be sought or accepted as
				described in subparagraph (A) in that State and neighboring States.
						(55)State
				workforce agencyThe term State workforce agency
				means the lead State agency with responsibility for workforce investment
				activities carried out under subtitle
				B.
					.
			(b)Youth
			 activitiesSection
			 129(c)(1)(C) of the Workforce Investment Act of 1998 (29 U.S.C. 2854(c)(1)(C))
			 is amended—
				(1)by redesignating clauses (ii) through (iv)
			 as clauses (iii) through (v), respectively; and
				(2)by inserting after clause (i) the
			 following:
					
						(ii)training, with priority consideration
				given, after consultation with the Governor and the head of the State workforce
				agency and beginning not later than 6 months after the date of enactment of the
				Careers through Responsive, Efficient, and Effective Retraining Act, to
				programs that lead to an industry-recognized, nationally portable, and
				regionally relevant credential, if the local board determines that such
				programs are available and
				appropriate;
						.
				(c)General
			 employment and training activitiesSection 134(d)(4)(F) of the
			 Workforce Investment Act of 1998 (29 U.S.C. 2864(d)(4)(F)) is amended by adding
			 at the end the following:
				
					(iv)Priority for
				programs that provide an industry-recognized, nationally portable, and
				regionally relevant credentialIn selecting and approving programs of
				training services under this section, a one-stop operator and employees of a
				one-stop center referred to in subsection (c) shall, after consultation with
				the Governor and the head of the State workforce agency and beginning not later
				than 6 months after the date of enactment of the Careers through Responsive,
				Efficient, and Effective Retraining Act, give priority consideration to
				programs (approved by the appropriate State agency and local board in
				conjunction with section 122) that lead to an industry-recognized, nationally
				portable, and regionally relevant credential.
					(v)Rule of
				constructionNothing in
				clause (iv) or section 129(c)(1)(C) shall be construed to require an entity
				with responsibility for selecting or approving a workforce investment
				activities program to select a program that leads to a credential specified in
				clause
				(iv).
					.
			(d)State
			 administration
				(1)General
			 employment and training activitiesSection 122(b)(2)(D) of the
			 Workforce Investment Act of 1998 (29 U.S.C. 2842(b)(2)(D)) is amended—
					(A)in clause (ii),
			 by striking and at the end;
					(B)in clause (iii),
			 by striking the period and inserting ; and; and
					(C)by adding at the
			 end the following:
						
							(iv)in the case of a
				provider of a program of training services that leads to an
				industry-recognized, nationally portable, and regionally relevant credential,
				that the program leading to the credential meets such quality criteria (which
				may be accreditation by a State-recognized, third party accrediting agency) as
				the Governor (in consultation with representatives of the relevant industry
				sectors and labor groups) shall establish not later than 6 months after the
				date of enactment of the Careers through Responsive, Efficient, and Effective
				Retraining
				Act.
							.
					(2)Youth
			 activitiesSection 123 of the Workforce Investment Act of 1998
			 (29 U.S.C. 2843) is amended by inserting (including such quality
			 criteria (which may be accreditation by a State-recognized, third party
			 accrediting agency) as the Governor (in consultation with representatives of
			 the relevant industry sectors and labor groups) shall establish not later than
			 6 months after the date of enactment of the Careers through Responsive,
			 Efficient, and Effective Retraining Act for a training program that leads to an
			 industry-recognized, nationally portable, and regionally relevant
			 credential) after plan.
				(e)Report on
			 industry-Recognized credentialsSection 122 of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2842) is amended by adding at the end the
			 following:
				
					(j)Report on
				industry-Recognized credentials
						(1)Data
				collectionEach State shall submit to the Secretary data on
				programs determined, under section 129(c)(1)(C) or 134(d)(4)(F)(iv), to lead to
				industry-recognized and regionally relevant credentials, and on the need of
				that State for such credentials.
						(2)ReportBased
				on data provided by the States under paragraph (1), the Secretary shall
				annually compile the data and prepare a report identifying industry-recognized
				credentials that are regionally relevant or nationally portable. The report
				shall include information on the needs of each State and of the Nation for such
				credentials.
						(3)AvailabilityThe
				Secretary shall make the report available and easily searchable on a
				website.
						(4)Rule of
				constructionNothing in this subsection shall be construed as an
				official endorsement of a credential by the Department of
				Labor.
						.
			3.Establishing
			 incentives for accountability
			(a)ProgramSubtitle
			 B of title I of the Workforce Investment Act of 1998 is amended by inserting
			 after section 112 (29 U.S.C. 2822) the following:
				
					112A.Pay for
				Performance pilot program
						(a)Establishment
							(1)In
				generalNot later than 1 year after the date of enactment of the
				Careers through Responsive, Efficient, and Effective Retraining Act, the
				Secretary of Labor shall establish a Pay for Performance pilot program. The
				Secretary shall select not fewer than 5 States, including at least 1 rural
				State and at least 1 non-rural State, to participate in the pilot program by
				carrying out a Pay for Performance State program.
							(2)Voluntary
				nature of programNothing in this subtitle shall be construed to
				require a State to participate in the pilot program without the State's
				consent.
							(3)DefinitionIn
				this subsection, the term rural State means a State that has a
				population density of 52 or fewer persons per square mile, or a State in which
				the largest county has fewer than 150,000 people, as determined on the basis of
				the most recent decennial census of population conducted pursuant to section
				141 of title 13, United States Code.
							(b)Submission of
				plansTo be eligible to participate in the pilot program, a State
				shall submit to the Secretary and obtain approval of a Pay for Performance plan
				described in section 112(e) as a supplement to the State plan described in
				section 112. The State shall submit the supplement in accordance with such
				process as the Secretary may specify after consultation with States.
						(c)Implementation
							(1)In
				generalIn a State that carries out a Pay for Performance State
				program, the State shall reserve and the local areas shall use the amount
				described in paragraph (2) to provide a portion of the training services
				authorized under section 134(d)(4) (referred to in this section as
				training services) under the State's Pay for Performance plan,
				in addition to the other requirements of this Act.
							(2)AmountThe
				amount reserved under paragraph (1) shall be—
								(A)a portion of not
				more than 25 percent, as determined by the State, of the funds available to be
				allocated under section 133(b) within the State, and estimated by the State to
				be available for training services, for the fiscal year involved; and
								(B)a portion of not
				more than 17.5 percent, as determined by the State, of the grant funds awarded
				under section 211(b) for the State (which portion shall be taken from the funds
				described in paragraphs (2) and (3) of section 222(a)) for the fiscal year
				involved.
								(d)Training and
				technical assistanceThe Secretary shall provide, by grant or
				contract, training and technical assistance to States, and local areas in
				States, carrying out a Pay for Performance State program.
						(e)State
				reportsEach State carrying out a Pay for Performance State
				program shall annually prepare and submit to the Secretary a report regarding
				the performance of the State on the outcome measures described in section
				112(e)(2)(C).
						(f)Evaluations
							(1)In
				generalNot later than 1 year after the conclusion of the
				transition period described in section 112(e)(2)(H), the Secretary shall enter
				into an arrangement for an entity to carry out an independent evaluation of Pay
				for Performance State programs carried out under this subtitle.
							(2)ContentsFor
				each Pay for Performance State program, the entity shall evaluate the program
				design and performance on the outcome measures, evaluate (wherever possible)
				the level of satisfaction with the program among employers and employees
				benefiting from the program, and estimate public returns on investment,
				including such returns as reduced dependence on public assistance, reduced
				unemployment, and increased tax revenue paid by participants exiting the
				program for employment.
							(3)ReportThe
				entity shall prepare a report containing the results of the evaluation, and
				submit the report to the Secretary, not later than 18 months after the
				conclusion of the transition period.
							(g)Report to
				CongressNot later than 3 months after the submission of the
				report described in subsection (f)(3), the Secretary shall prepare and submit
				to Congress a report that contains the results of the evaluations described in
				subsection (f) and recommendations. The recommendation shall include the
				Secretary's opinions concerning whether the pilot program should be continued
				and whether the pay for performance model should be expanded within this Act,
				and related considerations.
						(h)Performance
							(1)In
				generalExcept as provided in
				paragraph (2), section 136 of this Act shall not apply to a State, or a local
				area in a State, with respect to activities carried out through a Pay for
				Performance State program.
							(2)Fiscal and
				management accountability information systemsSection 136(f)(1) shall apply with respect
				to reporting and monitoring of the use of funds under this section for
				activities described in paragraph
				(1).
							.
			(b)Pay for
			 Performance planSection 112 of the Workforce Investment Act of
			 1998 (29 U.S.C. 2822) is amended by adding at the end the following:
				
					(e)Pay for
				Performance plans
						(1)In
				generalFor a State seeking to carry out a Pay for Performance
				State program (referred to in this subsection as a State
				program) under the pilot program described in section 112A, the State
				plan shall include a plan supplement, consisting of a Pay for Performance plan
				developed by the State and local areas in the State.
						(2)ContentsThe
				Pay for Performance plan shall, with respect to the State program—
							(A)provide for
				technical support to local areas and providers in order to carry out a pay for
				performance model, which shall at a minimum provide assistance with data
				collection and data entry requirements;
							(B)specify target
				populations who are eligible to receive training services authorized under
				section 134(d)(4) (referred to in this subsection as training
				services) through the State program, with appropriate consideration of
				and participation targets for special participant populations that face
				multiple barriers to employment, as defined in section 134(d)(4)(G)(iv);
							(C)specify
				employment placement, employment retention, and earnings outcome measures and
				timetables for each target population;
							(D)provide for
				curricula in terms of competencies required for education and career
				advancement that are, where feasible, tied to industry-recognized credentials
				and related standards (where the quality of the program leading to the
				credential or standard is recognized by the State or local area involved), or
				State licensing requirements;
							(E)describe how the
				State or local areas will provide information to participants in the State
				program about appropriate support services, where feasible, including career
				assessment and counseling, case management, child care, transportation,
				financial aid, and job placement services;
							(F)specify a fixed
				amount that, except as provided in subparagraph (H), local areas in the State
				will pay to providers of training services in the State program, for each
				eligible participant who achieves the applicable outcome measures or is an
				excepted participant described in subparagraph (G)(i), according to the
				timetables described in subparagraph (C), which amount—
								(i)shall represent
				115 percent of the historical cost of providing training services to a
				participant under this subtitle, as established by the State or local area
				involved; and
								(ii)may vary by
				target population;
								(G)provide
				assurances that—
								(i)no funds reserved
				for the State program will be paid to a provider for a participant who does not
				achieve the outcome measures according to the timetables, except for a
				participant who does not achieve the outcome measures through no fault of the
				provider, as determined by the Governor in consultation with the head of the
				State board, relevant local boards, and at least 1 representative of the
				State’s providers of training services; and
								(ii)each local area
				in the State will reallocate funds not paid to a provider, because the
				achievement described in clause (i) did not occur, for further activities under
				the State program in the local area; and
								(H)specify a
				transition period of not more than 1 year during which the reserved funds may
				be paid to providers of training services based on the previous year’s
				performance on the core indicators of performance described in 136(b)(2)(A)(i),
				in order to enable the providers to begin to provide services under the State
				program and adjust to a pay for performance model, including adjusting
				by—
								(i)developing
				partnerships with local employers; and
								(ii)seeking
				financial support and volunteer services from private sector sources.
								(3)ApprovalIn
				determining whether to approve the plan supplement, the Secretary shall
				consider the quality of the data system the State will use to track performance
				on outcome measures in carrying out a Pay for Performance
				plan.
						.
			(c)Conforming
			 amendments
				(1)Use of
			 fundsSection 211(b)(2) of the Workforce Investment Act of 1998
			 (20 U.S.C. 9211(b)(2)) is amended by inserting or training services in
			 accordance with section 112A(c) before the period at the end.
				(2)FundingSection
			 223(a) of the Workforce Investment Act of 1998 (20 U.S.C. 9223(a)) is
			 amended—
					(A)by redesignating
			 paragraph (8) as paragraph (12), and moving that paragraph to the end of that
			 section 223(a); and
					(B)by inserting
			 after paragraph (7) the following:
						
							(8)Providing
				training services in accordance with section
				112A(c).
							.
					4.Providing a job
			 training reorganization plan for the Federal workforce investment
			 system
			(a)DefinitionsIn this section:
				(1)Federal job
			 training programThe term Federal job training
			 program means any federally funded employment and training program,
			 including the programs identified in the Government Accountability Office
			 report.
				(2)Government
			 Accountability Office reportThe term Government
			 Accountability Office report means the January 2011 report of the
			 Government Accountability Office entitled Multiple Employee and Training
			 Programs: Providing Information on Colocating Services and Consolidating
			 Administrative Structures Could Promote Efficiencies
			 (GAO–11–92).
				(3)Individual with
			 a barrier to employmentThe term individual with a barrier
			 to employment means a job seeker who—
					(A)is economically
			 disadvantaged;
					(B)has limited
			 English proficiency;
					(C)requires remedial
			 education;
					(D)is an older
			 worker;
					(E)is an individual
			 who has completed a sentence for a criminal offense; or
					(F)has another
			 barrier to employment, as defined by the Director of the Office of Management
			 and Budget.
					(b)Reorganization
			 plan
				(1)PreparationThe Director of the Office of Management
			 and Budget (referred to in this section as the Director) shall
			 prepare a plan to reorganize Federal job training programs to increase their
			 efficiency, integration, and alignment. The plan shall include a proposal to
			 decrease the number of Federal job training programs without decreasing
			 services or accessibility to services for eligible job training participants,
			 including individuals with barriers to employment. In preparing the plan, the
			 Director shall demonstrate that the Director considered the findings of the
			 Government Accountability Office report, and input from the States, heads of
			 the affected Federal departments and agencies, local workforce investment
			 boards, businesses, workforce advocates and community organizations, labor
			 organizations, and relevant education-related organizations.
				(2)SubmissionNot later than 12 months after the date of
			 enactment of this Act, the Director shall submit the reorganization plan to the
			 appropriate committees of Congress.
				5.Using the
			 National Directory of New Hires information to assist in administration of
			 Workforce Investment Act of 1998 programsSection 453(j) of the Social Security Act
			 (42 U.S.C. 653(j)) is amended by adding at the end the following:
			
				(12)Information
				comparisons and disclosure to assist in administration of workforce investment
				act programs
					(A)In
				generalIf, for purposes of administering a program of workforce
				investment activities carried out under subtitle B of title I of the Workforce
				Investment Act of 1998, a State agency responsible for the administration of
				such program transmits to the Secretary the names and social security account
				numbers of individuals, the Secretary shall disclose to such State agency
				information on such individuals and their employers maintained in the National
				Directory of New Hires, subject to this paragraph.
					(B)Condition on
				disclosure by the secretaryThe Secretary shall make a disclosure
				under subparagraph (A) only to the extent that the Secretary determines that
				the disclosure would not interfere with the effective operation of the program
				under this part.
					(C)Use and
				disclosure of information by state agencies
						(i)In
				generalA State agency may not use or disclose information
				provided under this paragraph except for purposes of administering a program
				referred to in subparagraph (A) (including measuring performance under section
				136 of the Workforce Investment Act of 1998 and preparing reports under
				subsection (d) of such section, subject to this paragraph).
						(ii)Information
				securityThe State agency shall have in effect data security and
				control policies that the Secretary finds adequate to ensure the security of
				information obtained under this paragraph and to ensure that access to such
				information is restricted to authorized persons for purposes of authorized uses
				and disclosures.
						(iii)Penalty for
				misuse of informationAn officer or employee of the State agency
				who fails to comply with this subparagraph shall be subject to the sanctions
				under subsection (l)(2) to the same extent as if such officer or employee was
				an officer or employee of the United States.
						(D)Procedural
				requirementsState agencies requesting information under this
				paragraph shall adhere to uniform procedures established by the Secretary
				governing information requests and data matching under this paragraph.
					(E)Waiver of
				requirement to reimburse costsNotwithstanding subsection (k)(3),
				a State agency shall not be required to reimburse the Secretary for the costs
				incurred by the Secretary in furnishing information requested under this
				paragraph to the State agency.
					.
				
		
